 
Exhibit 10.3




Second Amendment Agreement
To
Acquisition Agreement Dated March 26, 2007


This Second Amendment Agreement is made as of the 16th day of November 2007, to
that certain Acquisition Agreement dated March 26, 2007, as amended on August
22, 2007 and subject to a Variation Agreement dated June 14, 2007, by and among
(a) the Four Rivers BioEnergy Company, Inc., a Kentucky corporation (“4Rivers”
or “Company”), (b) Kevin John Alexander, Philip Charles Barnett, Jack N.
Dunigan, Gary Hudson, Alastair G. Mack, Stephen John Padgett and Gordon
Weightman (together the “Shareholders”) and (c) Med-Tech Solutions Inc., a
Nevada corporation (“Med Tech”).


WHEREAS, Med Tech, the Shareholders listed in the preamble above and 4Rivers
have entered into an Acquisition Agreement, dated March 26, 2007 and as
previously amended and varied (“Acquisition Agreement”), pursuant to which it
was agreed that Med Tech would acquire all the issued and outstanding shares of
Four Rivers, not already owned by Med Tech, from the Shareholders, in exchange
for shares of capital stock of Med Tech, and the other terms more particularly
set forth in the Acquisition Agreement; and


WHEREAS, the parties hereto have agreed to amend the terms of the Acquisition
Agreement on the terms herein provided.


NOW, THEREFORE, IT IS AGREED AS FOLLOWS, that,


A.           Clause 8.4 of the Acquisition Agreement will be amended hereby, by
the replacement of the lead-in to be as follows: “If Completion has not occurred
prior to November 30, 2007, due to non-fulfillment of any one or more of the
conditions precedent to Completion set out in Clause 8.1 above or any other
condition to consummation of the Acquisition Agreement (including in any
amendment or variation thereto) and the Purchaser has not served a notice
pursuant to 16.2 then:”


B.           The Acquisition Agreement is hereby generally modified as follows:


(a)           Med Tech shall have the right to create a class of preferred stock
with two shares for the principal purpose of the holder(s) thereof electing one
or two directors of Med Tech, and such director(s) to have oversight authority
in respect of the Acquisition Agreement and the implementation of the business
purpose of 4Rivers, such preferred stock to be non – economic equity securities
of the company.  The terms of the preferred stock will be as set forth in
Exhibit A hereto.  Med Tech shall be authorized to file the certificate of
designations with the Secretary of State of Nevada and issue the preferred
stock, as it determines.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(b)           In contemplation of the closing of the acquisition of 4Rivers and
subject to 4Rivers and its shareholders receiving satisfactory tax advice,
4Rivers will use it reasonable best efforts to effect a reallocation of share
ownership amongst its shareholders by paying cash bonuses to various of its
shareholders, the net bonus payments, after deduction of tax, shall be used by
the persons to subscribe for numbers of shares of common stock as is set forth
opposite their names in the following table, such shares to be newly authorized
and approved by the shareholders of 4Rivers, and to be duly authorized, validly
issued, and fully paid and non-assessable.


Kevin John Alexander
76
Philip Charles Barnett
0
Jack N. Dunigan
109
Gary Hudson
259
Alastair G. Mack
0
Kevin Murphy
8
Stephen John Padgett
209
Martin Thorp
17
Gordon Weightman
128
Jeffrey Wilson
44
Med Tech Solutions, Inc.
150



(c)           Upon successful conclusion of the mattes contemplated by paragraph
(b) hereof, Schedule 2 “Details of the Shareholders” shall be amended such that
the shares that may be owned as of the consummation of the Acquisition Agreement
by the Shareholders in 4Rivers and the equivalent number of Consideration Shares
in Med Tech will be as follows:


NAME
 
Shares Following Bonus Issue
   
Equivalent Consideration Shares
 
Kevin John Alexander
   
174
     
4,162,182
 
Philip Charles Barnett
   
81
     
1,937,568
 
Jack N. Dunigan
   
170
     
4,066,500
 
Gary Hudson
   
475
     
11,362,279
 
Alastair G. Mack
   
178
     
4,257,865
 
Kevin Murphy
   
8
     
191,365
 
Stephen John Padgett
   
247
     
5,908,386
 
Martin Thorp
   
17
     
406,650
 
Gordon Weightman
   
306
     
7,319,700
 
Jeffrey Wilson
   
44
     
1,052,506
 
TOTAL
   
1,700
     
40,665,000
 



For purposes of clarity in the Acquisition Agreement, the aggregate number of
shares of Med Tech to be issued in exchange for the outstanding common stock of
4Rivers will not change as a result of the increase in the issued and
outstanding shares of common stock of 4Rivers.


It is agreed that in connection with any issuance of additional shares of common
stock of 4Rivers to any of above scheduled persons or any other persons, that
Med Tech will be issued such number of additional shares of common stock of
4Rivers to maintain its 15% ownership interest therein, the consideration for
such shares to be certain expenses undertaken on behalf of 4Rivers relating to
tax and other advice related to the change in share allocations and issuance of
additional shares of common stock.  It is further agreed that 4Rivers will not
issue additional shares of its equity securities without the permission of Med
Tech, which permission shall not require a formal amendment to the Acquisition
Agreement.


 
2

--------------------------------------------------------------------------------

 
(c)           Upon successful conclusion of the mattes contemplated by paragraph
(b) hereof, the following persons, Kevin Murphy, Martin Thorp and Jeffrey
Wilson, shall be deemed to be, and hereby consent to being, made parties to the
Acquisition Agreement (other than Clause 11, pursuant to which certain
warranties are made) as Shareholders, and the definition of Shareholders in this
Amendment Agreement and the Acquisition Agreement as otherwise amended and
varied, where applicable will include such additional persons.  Notwithstanding
the foregoing, it is agreed that for purposes of the Acquisition Agreement, as
amended, the aforementioned persons in this paragraph will not be Shareholders
until the shares of 4Rivers for which they have been approved are authorized by
all requisite corporate action.


(d)           As a condition to this amendment, each of the Shareholders will
agree to a lock-up and sale agreement, as set forth in either Exhibit B (three
year) hereto, governing the sale and transfer of the shares of common stock of
Med Tech received in exchange for their equity securities of 4Rivers, consistent
with Clause 9, and to the extent different the terms of such lock-up agreement
will supersede Clause 9.


(e)           Upon successful conclusion of the mattes contemplated by paragraph
(b) hereof, 4Rivers and Med Tech will negotiate in good faith with each of the
Shareholders to provide for loans of up to a maximum of $100,000 to each of the
Shareholders, to the extent permitted by the United States federal securities
laws and applicable corporate law, for the purpose of paying income taxes to the
extent assessed and imposed by any the local, state or national governments of
the United States and United Kingdom on the Shareholders as a result of the
issuance of shares of common stock of 4Rivers on or after October 1, 2007, and
4Rivers and Med Tech will negotiate in good faith with each of the Shareholders
to provide indemnification in respect of any income taxes due in excess of
$100,000 per Shareholder imposed by any local, state or national government as a
result of the issuance of shares of 4Rivers to the Shareholders on or after
October 1, 2007.  For purposes of clarity only, this provision does not apply to
any taxes of any nature or jurisdiction imposed on the Shareholders as a result
of the exchange of shares pursuant to the Acquisition Agreement.  The general
terms of any permitted loans shall be as follows: (a) the loans will be solely
for the payment of any income taxes that may be due, (b)the maximum loan will be
not to exceed the lesser of (i) the regular compensation income tax (but no
other taxes, including for example social security, workman’s comp and Medicare
and similar kinds of taxes) due thereon, without any gross up, (ii) $100,000
times the number of shares issued to the Shareholder divided by 260, and (iii)
$100,000, such loans, (c) the loan must be specifically requested by the
Shareholder, (d) the loan shall be a demand note, bearing interest at the
minimum rate for deemed interest under the Internal Revenue Code, (e) the loan
will be due on the earlier of than five years from the date of making (or such
shorter term as the shareholder requests) or termination of employment, (f) the
interest on the loan will be due and payable not less frequently than annually,
(g) the loan will be full recourse to the shareholder, and (h) the loan will
contain such other terms as may be deemed prudent by the officers of the Med
Tech and 4Riversat the time of the making of such loan.  The terms of the
indemnification agreement will be as follows: (a) the indemnification will be
only for any tax liability finally determined that is based on the value of the
stock greater than $290 per share (based on an enterprise valuation of 4Rivers
as of October 1, 2007) and less than $3,000 per share, (b) the agreement will
include reimbursement of fees (up to a jurisdictional total of $10,000) and
expenses of one counsel for all such Shareholders in each national jurisdiction
in connection with any inquiry by a taxing authority, provided that the
Shareholders take steps on or before the filing due date of the Shareholders’
next annual tax return to make such elections to indicate their tax positions in
respect of the receipt of the shares, (c) the indemnification agreement will not
exceed a period of five years unless a tax claim is asserted within such period
of the agreement in which case the agreement and indemnification will extend
until the date of final resolution of the tax claim, and (d) the indemnification
agreements for the Shareholders will be substantially similar among all the
Shareholders.


 
3

--------------------------------------------------------------------------------

 
(f)           Med Tech may enter into such agreements as it deems to be in its
best interests in respect of raising additional capital, which may include
modifications to its agreements with International Capital Partners SA, payment
of termination fees, letters of intent with selling agents, and other agreements
as it deems necessary thereto, which agreements will be subject to the approval
of 4Rivers.  4Rivers may enter into such agreements as it deems to be in the
best interests in respect of raising additional capital which agreements will be
subject to the approval of Med Tech.


(g)           As a closing condition, Med Tech will be provided with a legal
opinion of counsel to 4Rivers, admitted in the State of Kentucky, to the effect
that (i) the Acquisition Agreement dated March 26, 2007, as amended and varied
prior to closing and related agreements (pursuant to such acquisition agreement)
have been duly authorized by all required corporate action, including board of
director and shareholder approvals, as appropriate, and (ii) the entire issued
share capital of 4Rivers immediately prior to the consummation of the
acquisition agreement, as amended and varied, is duly authorized, validly issued
and fully paid and non-assessable.


(h)           The Purchaser obligation to have “$35,000,000 net” in funds,
specified on Schedule 7 of the Acquisition Agreement is hereby modified to be
“$22,500,000 net.”  Additionally the Definitions Section is hereby modified to
reflect that the Main Funding shall result in not less than net proceeds to the
Purchaser of $22,500,000, and accordingly the definition of Private Placement is
amended.


(i)           The Shareholder Warranties set forth in Part II of Schedule 4 and
the corresponding Purchaser Warranties set forth in Schedule 5, shall not
survive the consummation of the acquisition transaction under the Acquisition
Agreement.


(j)           The wording agreed under Section 1 (a) of Variation Agreement
dated June 14, 2007 is hereby amended to say:


“The discussions of the Company with financing sources are sufficiently far
advanced with relevant banks and financial institutions to justify the view that
necessary loan financing and credit facilities will become available within a
period of not more than six months from Completion in sufficient amounts to fund
the Project based on the criteria referred to in the Completion Agreements, the
Purchaser will not require the delivery of executed agreements with banks and/or
financial institutions as a necessary prerequisite to Completion.”


(k)           The wording agreed under Section 1 (c) of the Variation Agreement
dated June 14, 2007 is hereby amended to say:


 
4

--------------------------------------------------------------------------------

 
 
 
“The employment agreements may be with such persons as the full-time executive
management of the Company decide, provided that they are with persons with the
requisite skills to implement the Project and the Business and the terms of the
agreements are reasonably acceptable to the Purchaser.”


(j)           The wording agreed under Section 2(c) of the Variation Agreement
dated June 14, 2007 is hereby amended to say:


“Section 3.3. is hereby modified to permit the percentage therein set forth to
be adjusted depending on the number of Shares are sold in the Main Funding, such
that the percentage may be between 25.82% and 35.97%.  It is further understood
that immediately after the Completion Date, the Company will have adjusted its
outstanding shares of common stock so that it will have no more than 113,042,778
shares issued and outstanding if the Main Funding is $25,000,000 in gross
proceeds and 157,487,222 shares issued and outstanding if the Main Finding is
$65,000,000 in gross proceeds, all in accordance with a schedule agreed between
the Shareholders and the Company.”


(k)           Section 8.1.2(iii) of the Acquisition Agreement, referring to the
Purchaser Representative being a necessary signatory to the escrowed funds of
the Main Funding, is hereby deleted effective as of the Completion Date.


(l)           Section 10 of the Acquisition Agreement, referring to the
shareholders of the Purchaser having the right to have a director elected to the
board of the Company after the acquisition, is hereby deleted effective as of
the Completion Date.


IN WITNESS WHEREOF, this Amendment Agreement has been signed by and on behalf of
the parties, the day and year first set forth above,





 
Name
 
Signature
       
1.
Med Tech Solutions Inc, by Mark McLeary, President
 
________________________
2.
The Four Rivers BioEnergy Company Inc., by Gary Hudson
 
________________________
3.
Kevin John Alexander
 
________________________
4.
Philip Charles Barnett
 
________________________
5.
Jack N. Dunigan
 
________________________
6.
Gary Hudson
 
________________________
7.
Alastair G. Mack
 
________________________
8.
Stephen John Padgett
 
________________________
9.
Gordon Weightman
 
________________________
10.
Kevin Murphy
 
________________________
11.
Martin Thorp
 
________________________
12.
Jeffrey Wilson
 
________________________



 
 
5
